UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
RYAN NOAH SHAPIRO,                        )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 13-0729 (PLF)
                                          )
DEPARTMENT OF JUSTICE,                    )
                                          )
            Defendant.                    )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the government’s renewed motion for summary

judgment (“Gov. Mot.”) [Dkt. No. 53] and Mr. Shapiro’s renewed cross-motion for summary

judgment (“Pl. Cross-Mot.”) [Dkt. No. 55]. The parties’ cross-motions for summary judgment

dispute the withholdings made by the Federal Bureau of Investigation (“FBI”) under the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as to one remaining record, known as

“Serial 91.”

               The parties continue to dispute the propriety of five redactions contained on one

page of Serial 91. The government has claimed that three different withholdings are warranted

under Exemption 7(E) to protect the identity of an FBI unit. See Gov. Mot. at 12. In addition,

the government has claimed that two separate withholdings are warranted under both

Exemptions 7(E) and 3 to protect the name of a database. See id. Mr. Shapiro makes a number

of arguments challenging the propriety of the redactions under both Exemptions and requests

that the Court view Serial 91 in camera, arguing that it is not possible to determine on the basis
of the government’s submitted declarations whether the content of the redactions qualifies for

withholding under Exemption 7(E). See Pl. Cross-Mot. at 18.

               The Court concludes that in camera inspection is appropriate in this case and

would facilitate a prompt resolution of the pending motions. Serial 91 is a two-page document,

so in camera review will not unduly burden the Court. See Quinon v. F.B.I., 86 F.3d 1222, 1228

(D.C. Cir. 1996). The parties have had an opportunity to explain their positions on the propriety

of the claimed exemptions, and the government has submitted two separate declarations to

explain the FBI’s justifications for its withholdings. The parties dispute the propriety of the

FOIA exemptions based on the content of the redactions, not their interpretation of the redacted

information. See id. at 1228. Accordingly, it is hereby

               ORDERED that the government shall submit an unredacted copy of “Serial 91” to

the Court on or before 5:00 p.m. on July 15, 2019 for its in camera review.

               SO ORDERED.




                                                      ______________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: July 10, 2019




                                                 2